                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

   UNITED STATES OF AMERICA                          )
                                                     )        Case No. 1:19-cr-92
   v.                                                )
                                                     )        Judge Travis R. McDonough
   JERMAINE CORTEZ BROOKS                            )
   also known as “YOUNG HUNNED”                      )        Magistrate Judge Susan K. Lee
                                                     )


                                       MEMORANDUM OPINION


             Defendant Jermaine Cortez Brooks pleaded guilty to possessing a firearm as a convicted

  felon in violation of 18 U.S.C. § 922(g). (See Doc. 13, at 1; Doc. 29, at 1.) On July 10, 2020,

  Brooks appeared for his sentencing hearing. The Court heard argument regarding whether

  certain of Brooks’s prior convictions qualify as “violent felon[ies]” that subject him to an

  enhanced sentence under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). At the

  conclusion of the hearing, the Court ordered the parties to submit additional briefing on this

  issue. The Court has reviewed the parties’ supplemental briefs and, for the reasons set forth

  below, concludes that Brooks is not subject to the ACCA.

        I.      THE ARMED CAREER CRIMINAL ACT

             18 U.S.C. § 922(g) provides:

             It shall be unlawful for any person . . . who has been convicted in any court of, a crime
             punishable by imprisonment for a term exceeding one year . . . to ship or transport in
             interstate or foreign commerce, or possess in or affecting commerce, any firearm or
             ammunition; or to receive any firearm or ammunition which has been shipped or
             transported in interstate or foreign commerce.

  Id. § 922(g). Normally, a defendant who violates § 922(g) may be imprisoned for no more than

  ten years. Id. § 924(a)(2). However, a defendant who violates § 922(g) and has three prior




Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 1 of 16 PageID #: 272
  convictions for “violent felonies” must be sentenced to a minimum of fifteen years’

  imprisonment. Id. § 924(e)(1).

           The ACCA defines “violent felony” as:

           Any crime punishable by imprisonment for a term exceeding one year, or any act
           of juvenile delinquency involving the use or carrying of a firearm, knife, or
           destructive device that would be punishable by imprisonment for such term if
           committed by an adult, that—

              (i) has as an element the use, attempted use, or threatened use of physical
                  force against the person of another; or

              (ii) is burglary, arson, or extortion, involves the use of explosives or otherwise
                   involves conduct that presents a serious potential risk of physical injury to
                   another.

  Id. § 924(e)(2)(B)(i)–(ii). Subsection (i) is known as the “elements clause” or “use-of-physical-

  force clause.” See United States v. Smith, 881 F.3d 954, 956 (6th Cir. 2018). Subsection (ii)

  includes the “enumerated-offense clause” (“is burglary, arson, or extortion, involves the use of

  explosives”) and the “residual clause” (“or otherwise involves conduct that presents a serious

  potential risk of physical injury to another”). See id. at 956–57. In Johnson v. United States, 135

  S. Ct. 2551 (2015) [hereinafter Johnson II], the Supreme Court held that the residual clause is

  unconstitutionally vague. Id. at 2563 (“imposing an increased sentence under the residual clause

  of the Armed Career Criminal Act violates the Constitution’s guarantee of due process”).

  Therefore, for a sentence to be constitutionally enhanced under § 924(e)(1), it must be based on

  prior convictions that qualify as violent felonies under the enumerated-offense clause or the use-

  of-physical-force clause.

     II.      BACKGROUND

           Brooks’s Revised Presentence Investigation Report (the “Revised PSR”) identified the

  five following prior convictions as “violent felonies” for the purposes of the ACCA:

           (1) a 2012 Georgia aggravated-assault juvenile-delinquency adjudication;


                                      2
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 2 of 16 PageID #: 273
             (2) a 2014 Tennessee robbery conviction;

             (3) two 2015 Georgia convictions for Riot in a Penal Institution; and

             (4) a 2018 Tennessee conviction for burglary of a business.

  (Doc. 37, at 7–8.) Brooks objected to the Revised PSR, arguing that (1) the 2012 juvenile-

  delinquency adjudication for aggravated assault does not qualify as an ACCA predicate, and

  (2) the two 2015 riot-in-a-penal-institution convictions do not qualify as ACCA predicates.1 (See

  generally Doc. 42.) The Government disagreed, contending that all three of these satisfy the

  ACCA’s use-of-physical-force clause. (See Doc. 46, at 1–10.) The ACCA applies if any one of

  the aggravated-assault juvenile-delinquency adjudication or the riot-in-a-penal-institution

  convictions qualifies as Brooks’s requisite third ACCA predicate. See 18 U.S.C. § 924(e)(1).

  Conversely, if the aggravated-assault adjudication and both riot-in-a-penal-institution

  convictions are not violent felonies, Brooks is not an armed career criminal. Because neither

  Georgia aggravated assault nor Georgia riot in a penal institution is an enumerated offense for

  the purposes of the ACCA, each of those offenses is a violent felony only if it satisfies the use-

  of-physical-force clause.

      III.      THE CATEGORICAL APPROACH

             To determine whether a prior conviction qualifies as a violent felony under the ACCA, a

  court begins with the “categorical approach.” See Descamps v. United States, 570 U.S. 254, 257

  (2013). Under the categorical approach, “[s]entencing courts may ‘look only to the statutory



  1
   Brooks does not challenge the classification of his 2014 Tennessee robbery conviction or his
  2018 Tennessee burglary-of-a-business conviction as ACCA predicates. These offenses
  categorically qualify as violent felonies for the purposes of the ACCA. See United States v.
  Priddy, 808 F.3d 676, 684–85 (6th Cir. 2015) (holding that Tennessee burglary of a business is a
  violent felony under the enumerated-offenses clause); United States v. Mitchell, 743 F.3d 1054,
  1059 (6th Cir. 2014) (holding that Tennessee robbery categorically qualifies as a violent felony
  under the use-of-physical-force clause).


                                      3
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 3 of 16 PageID #: 274
  definitions’—i.e., the elements—of a defendant’s prior offenses, and not ‘to the particular facts

  underlying those convictions’” to determine whether a particular offense qualifies as an ACCA

  predicate. Id. at 261 (emphasis in original) (quoting Taylor v. United States, 495 U.S. 575, 600–

  02 (1990)). The offense of conviction qualifies as a violent felony under the use-of-physical-

  force clause when the statutory definition “has as an element the use, attempted use, or

  threatened use of physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i); see

  Johnson v. United States, 559 U.S. 133, 135 (2010) [hereinafter Johnson I].

         The question for the sentencing court in the elements-clause context is whether
         every defendant convicted of that state or federal felony must have used,
         attempted to use, or threatened to use physical force against the person of another
         in order to have been convicted, not whether the particular defendant actually
         used, attempted to use, or threatened to use physical force against the person of
         another in that particular case.

  United States v. Burris, 912 F.3d 386, 392 (6th Cir. 2019) (emphasis in original); see also

  Moncrieffe v. Holder, 569 U.S. 184, 190–91 (2013) (“Because we examine what the state

  conviction necessarily involved, not the facts underlying the case, we must presume that the

  conviction ‘rested upon [nothing] more than the least of th[e] acts’ criminalized[.]” (alterations in

  original) (quoting Johnson I, 559 U.S. at 137)).

         Because the elements of the crime of conviction are central to the analysis, the first step

  in the categorical approach is to determine the statute of conviction and the elements of the

  offense criminalized. See Descamps, 570 U.S. at 260–61. When a statute “sets out a single (or

  ‘indivisible’) set of elements to define a single crime,” this determination is straightforward.

  Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). But when a statute is “divisible”—

  meaning the statute “list[s] elements of the offense in the alternative, and thereby define[s]

  multiple crimes”—the inquiry is more complex. Id. at 2249. Presented with a divisible statute, a

  court must determine which set of elements underlies the defendant’s conviction; only then can a



                                      4
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 4 of 16 PageID #: 275
  court analyze whether the use of physical force is an element of the offense. Id. The focus of the

  divisibility inquiry is on elements—the “constituent parts” of a crime that “the jury must find

  beyond a reasonable doubt to convict the defendant” and “the defendant necessarily admits when

  he pleads guilty.” Id. at 2248 (citations and internal quotation marks omitted). A statute that

  lists various factual means of satisfying a single element is not divisible, as a jury need not find

  nor a defendant admit a particular means by which the element was satisfied so long as there is

  acknowledgement that it was indeed satisfied. Id. at 2249. In determining whether a particular

  statute contains alternative elements or merely alternative means for satisfying the same element,

  a court should consider: (1) the text of the statute; (2) any state-court decisions interpreting that

  statute; and (3) where “state law fails to provide clear answers, . . . the record of a prior

  conviction”—but only for the limited purpose of distinguishing between means and elements.

  Id. at 2256–57. If a statute is indivisible and can be violated without the use of force, a violation

  of that statute is not an ACCA predicate under the use-of-physical-force clause. See Burris, 912

  F.3d at 392.

          However, if a statute is divisible and one set of elements involves the use of force but

  another does not, the Court applies the “modified categorical approach.” Descamps, 570 U.S. at

  257. Under the modified categorical approach, the Court may consult a “limited class of

  documents” to determine which alternative set of elements served as the basis for the defendant’s

  conviction. Id. The Court then determines whether the offense defined by that particular set of

  elements qualifies as a violent felony. Id. The inquiry into whether a guilty plea establishes an

  ACCA predicate “is limited to the terms of the charging document, the terms of a plea agreement

  or transcript of colloquy between judge and defendant in which the factual basis for the plea was




                                      5
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 5 of 16 PageID #: 276
  confirmed by the defendant, or to some comparable judicial record of this information.”2

  Shepard v. United States, 544 U.S. 13, 26 (2005). This limited inquiry ensures that defendants

  are not sentenced to harsher penalties without the protection of a jury verdict or guilty plea, in

  violation of the Sixth Amendment. Id. at 25–26.

            The purpose of the inquiry under the modified categorical approach is only to reveal

  whether the conviction was for a qualifying version of the offense. Descamps, 570 U.S. at 262–

  63 (quoting Shepard, 544 U.S. at 26). As the Supreme Court emphasized in Descamps:

            [T]he modified approach merely helps implement the categorical approach when
            a defendant was convicted of violating a divisible statute. The modified approach
            thus acts not as an exception, but instead as a tool. It retains the categorical
            approach’s central feature: a focus on the elements, rather than the facts, of a
            crime. And it preserves the categorical approach’s basic method: comparing
            those elements with the generic offense’s [or determining whether the use of
            physical force is an element]. All the modified approach adds is a mechanism for
            making that comparison when a statute lists multiple, alternative elements, and so
            effectively creates “several different . . . crimes.”

  Id. at 263–64 (quoting Nijhawan v. Holder, 557 U.S. 29, 41 (2009)). The “job” of the modified

  categorical approach is simply to identify the crime of conviction. Id. at 264.

      IV.      ANALYSIS

            Applying the categorical approach and modified categorical approach as appropriate, the

  Court finds that Brooks’s riot-in-a-penal-institution convictions and his aggravated-assault

  juvenile-delinquency adjudication are not ACCA predicates.

               A. 2015 Georgia Riot-in-a-Penal-Institution Convictions

            The Court first looks to the statutory definition to determine the elements of the offense.

  At the time of Brooks’s riot-in-a-penal-institution convictions, the governing statute stated:



  2
   In the Sixth Circuit, the district court may examine state-court judgments since they fall within
  Shepard’s category of “some comparable judicial record.” United States v. Adkins, 729 F.3d
  559, 568 (6th Cir. 2013) (citing United States v. Armstead, 467 F.3d 943, 948 (6th Cir. 2006)).

                                      6
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 6 of 16 PageID #: 277
          Any person legally confined to any penal institution of this state or of any
          political subdivision of this state who commits an unlawful act of violence or any
          other act in a violent or tumultuous manner commits the offense of riot in a penal
          institution.

  O.C.G.A. § 16-10-56(a) (2015). A plain reading of the text suggests that this statute is not

  divisible: the same offense is committed by either “an unlawful act of violence” or “any other

  act in a violent or tumultuous manner.” The statute sets forth alternative means of committing

  the same offense rather than alternate elements of separate offenses. The statute’s use of the

  singular term, “the offense,” reinforces this interpretation of the statute. Further, subsection 16-

  10-56(b) specifies that all violations of subsection (a) are subject to the same minimum and

  maximum terms of imprisonment without distinguishing between offenses committed by an

  unlawful act of violence and those committed by an act in a violent or tumultuous manner.

          Georgia case law confirms this reading of the text. See Strapp v. State, 756 S.E.2d 333,

  337 (Ga. Ct. App. 2014); Grant v. State, 572 S.E.2d 38, 43 (Ga. Ct. App. 2002). In Grant, the

  Georgia Court of Appeals clarified that “the offense of riot in a penal institution may be

  committed in two ways[.]” Id. (also emphasizing the word “or” in its quotation of the statute).

  More recently, in Strapp, the court explained:

          The offense of riot in a penal institution has two elements: that the defendant be
          “legally confined to any penal institution” in Georgia, and that he or she has
          committed an “unlawful act of violence or any other act in a violent or tumultuous
          manner.”

  756 S.E.2d at 337 (quoting O.C.G.A. § 16-10-56(a)). This description makes clear that

  committing “an unlawful act of violence” or “any other act in a violent or tumultuous manner”

  are alternate means of committing the same offense, and the Georgia riot-in-a-penal-institution

  statute is indivisible. 3


  3
   Some Georgia cases indicate that indictments charging riot in a penal institution sometimes
  specify whether the offense was committed by “an unlawful act of violence” or by an act “in a


                                      7
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 7 of 16 PageID #: 278
         Because the statute is indivisible, the Court looks to the least of the acts criminalized by

  the statute as a whole to determine whether it “has as an element the use, attempted use, or

  threatened use of physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i).

  The Supreme Court has held that, “in the context of a statutory definition of ‘violent felony,’ the

  phrase ‘physical force’ means violent force—that is, force capable of causing physical pain or

  injury to another person.” Johnson I, 559 U.S. at 140 (emphasis in original) (citations omitted).

         The Georgia statute does not require the use of violent force, as it can be violated when a

  Georgia inmate commits an act in merely a “tumultuous manner.” O.C.G.A. § 16-10-56(a). The

  Georgia Supreme Court has held that the term “tumultuous,” though not defined in the Georgia

  code, has the common meaning of “disorderly, turbulent, or uproarious.” Freeman v. State, 805

  S.E.2d 845, 848 (Ga. 2017). With this definition in mind, it is quite easy to conceive of conduct

  that is “tumultuous” but that does not involve the “use, attempted use, or threatened use of

  physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i). For example, verbal




  violent or tumultuous manner,” or even by some conflation of the two. See, e.g., Paul v. State,
  707 S.E.2d 171, 172 (Ga. Ct. App. 2011) (“Paul was charged with committing the offense of riot
  in a penal institution in that on or about October 7, 2005, while legally confined in the Harris
  County jail, he ‘did unlawfully act in a violent and tumultuous manner[.]’”); Grant v. State, 572
  S.E.2d 38, 43 (Ga. Ct. App. 2002) (“The indictment charged that Grant committed this offense
  by ‘commit[ting] an unlawful act of violence[.]’”). In Grant, the court held that it was proper for
  the trial court to instruct the jury to limit its consideration of the evidence to whether he
  committed the offense in the manner described in the indictment. 572 S.E.2d at 43. However,
  the court in Grant made clear that the purpose of this limitation was to ensure that the defendant
  received due process, not because a conviction based on the other manner was a separate offense
  altogether. See id. Accordingly, this method of charging the offense does not impact the Court’s
  analysis of whether the statute is divisible, because if charged with both manners, a jury could
  find the defendant guilty of the offense of riot in a penal institution without specifying the
  particular manner by which the offense was committed. See Chynoweth v. State, 768 S.E.2d
  536, 539 (Ga. Ct. App. 2015) (holding that, when the indictment charged the defendant with
  violating § 16-10-56(a) by “commit[ting] an act in a violent and tumultuous manner,” the
  defendant could nevertheless be convicted “if the evidence showed that he committed an act in a
  violent manner or in a tumultuous manner” (emphases in original)).


                                      8
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 8 of 16 PageID #: 279
  aggression, lude gestures, acts of self-harm, and the use of force against property could all

  amount to tumultuous conduct but do not involve any use, attempted use, or threatened use of

  force against another person.

         Further, contrary to the Government’s assertion that “there is no ‘realistic probability’

  that Georgia would apply its riot-in-a-penal-institution statute to a situation where violence was

  not used against the person of another,” individuals have been charged and convicted under the

  statute for conduct that involved no physical force against another person.4 See Smith, 842

  S.E.2d at 312. In Smith, the defendant was convicted of both riot in a penal institution and

  aggravated assault for conduct while the defendant was incarcerated in a Georgia county jail.

  See id. The court summarized the distinction between his riot-in-a-penal-institution conviction

  and his aggravated-assault conviction as follows:

         [T]he evidence shows that the incident began with several inmates, including [the
         defendant], belligerently refusing to give deputies their playing cards, and then
         angrily cursing at the deputies when the lock-down was ordered. Indeed, the
         evidence demonstrates that [the defendant] was one of the instigators in


  4
    Although this argument is easily disposed of in this case, the Court notes the problematic
  effects of conditioning a significant sentence enhancement on a federal district court’s
  assessment of whether there is “realistic probability” that a state would apply its statute to
  conduct that does not involve physical force. The Court recognizes that this “realistic
  probability” principle is rooted in Supreme Court precedent, and, thus, the Court is bound to
  apply it. See Moncrieffe, 569 U.S. at 191 (quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183,
  193 (2007)); see also Gonzales, 549 U.S. at 193 (“To show that realistic probability, an offender
  . . . must at least point to his own case or other cases in which the state courts in fact did apply
  the statute in the special (nongeneric) manner for which he argues.”). Nevertheless, it bears
  stating that reliance on state-court decisions to make this determination is troubling, particularly
  for less common offenses concerning which there is little state-court precedent. In order for such
  precedent to be discernable by a federal court, a case involving the offense must have been
  appealed to the state appellate court, the issue of how the offense was committed must have been
  relevant to that appeal, and the state court must have addressed it in some detail in the written
  opinion. Federal courts are largely in the dark as to what happens at the charging stage or trial-
  court stage of state criminal proceedings. Thus, there is a daunting risk that a federal court will
  subject a defendant to a fifteen-year mandatory-minimum sentence because it determines that
  there is no “realistic probability” that a state would apply its statute in a manner outside of the
  ACCA when, in reality, the state may have already applied it in that very manner.


                                      9
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 9 of 16 PageID #: 280
         fomenting this aggression. A few moments later, the actual physical violence
         erupted, with [the defendant] and other inmates punching and kicking several of
         the deputies. Thus, under these particular circumstances, the physical violence
         inflicted upon the deputies and attempts to do so constituted the aggravated and
         simple assaults, respectively, that ensued after the offense of riot in a penal
         institution was completed.

  Id. (emphasis in original). The defendant in Smith was convicted of riot-in-a-penal-institution

  under § 16-10-56(a) based on completely non-forceful conduct—refusing to give up cards and

  “angrily cursing” at deputies—and his conviction was upheld on appeal. See id.

         Because Georgia law provides for violations of § 16-10-56(a)—the crime of conviction—

  without any physical force whatsoever, Brooks’s convictions thereunder cannot serve as ACCA

  predicates. See Burris, 912 F.3d at 392 (“If . . . the statute forming the basis for the defendant’s

  previous state or federal conviction criminalizes conduct that does not involve “the use,

  attempted use, or threatened use of physical force against the person of another,” then a

  conviction under that statute may not serve as a violent-felony predicate under the elements

  clause[.]” (emphasis in original)). The inquiry ends once the Court determines that the offense

  of conviction does not categorically involve the use of physical force; the Court may not

  consider any “facts” gleaned from state-court materials beyond the offense of conviction. See

  Descamps, 570 U.S. at 278.

             B. 2012 Georgia Aggravated-Assault Juvenile-Delinquency Adjudication

         The Court previously directed the parties to consider and brief “whether the Government

  has met its burden to prove by a preponderance of the evidence that the Juvenile Court for

  Walker County, Georgia, found that Brooks committed the underlying assault beyond a

  reasonable doubt.” (Doc. 49, at 1.) However, further review has revealed that, even if

  consideration of the juvenile-delinquency adjudication does not run afoul of Apprendi or the




                                      10
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 10 of 16 PageID #: 281
  Sixth Amendment, the aggravated-assault adjudication still does not qualify as a violent felony

  under the ACCA.

          The Georgia aggravated-assault statute at the time of Brook’s juvenile-delinquency

  adjudication stated, in relevant part:

          (a) A person commits the offense of aggravated assault when he or she assaults:

                 (1) With intent to murder, to rape, or to rob;

                 (2) With a deadly weapon or with any object, device, or instrument which,
                     when used offensively against a person, is likely to or actually does
                     result in serious bodily injury; or

                 (3) A person or persons without legal justification by discharging a
                     firearm from within a motor vehicle toward a person or persons.

  O.C.G.A. § 16-5-21(a) (2012). The corresponding statute for simple assault stated, in relevant

  part:

          (a) A person commits the offense of simple assault when he or she either:

                 (1) Attempts to commit a violent injury to the person of another; or

                 (2) Commits an act which places another in reasonable apprehension of
                     immediately receiving a violent injury.

  O.C.G.A. § 16-5-20(a) (2012).

          The aggravated-assault statute is divisible between subdivisions (1), (2), and (3). See

  Thomas v. State, 738 S.E.2d 571, 575 (Ga. 2013) (explaining that each of “aggravated assault

  with intent to rob,” described in subdivision (1), and “aggravated assault with a deadly weapon,”

  described in subdivision (2), requires proof of an element that the other does not); Gipson v.

  State, 772 S.E.2d 402, 413 (Ga. Ct. App. 2015) (“As alleged in the indictment, aggravated

  assault with intent to murder required proof of a fact—the intent to kill—that aggravated assault

  with an offensive weapon did not, and aggravated assault with an offensive weapon required

  proof of a fact—use of . . . an object that was likely to result in a serious bodily injury to the



                                      11
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 11 of 16 PageID #: 282
  victim—that aggravated assault with intent to murder did not.”); see also United States v.

  Morales-Alonso, 878 F.3d 1311, 1316 (11th Cir. 2018) (holding that “O.C.G.A. § 16-5-21(a)

  clearly is divisible as to the aggravator component of the statute” and “sets forth three different

  crimes, each of which includes a unique aggravator that must be specifically alleged and proven

  beyond a reasonable doubt for a conviction”). However, the Georgia aggravated-assault statute

  is not further divisible with respect to the type of simple assault underlying the aggravated

  assault. See Simpson v. State, 589 S.W.2d 90, 93 (Ga. 2003) (holding that it was not error for the

  trial court to instruct the jury that the defendant could be guilty of an aggravated assault if he

  committed the underlying assault in either manner defined in the simple-assault statute with a

  deadly weapon, because these were not separate methods of committing aggravated assault); see

  also Gipson, 772 S.E.2d at 409 (explaining that “[t]he State was not required to specify the

  manner in which [the defendant] committed the simple assault on the victim” in the indictment,

  because it had alleged that he made an assault with intent to kill). Accordingly, the statute can be

  violated in three ways: (1) any simple assault plus intent to murder, rape, or rob; (2) any simple

  assault plus use of a deadly weapon or “object, device, or instrument which, when used

  offensively against a person, is likely to or actually does result in serious bodily injury”; or (3)

  any simple assault plus the discharge of a firearm at another from within a motor vehicle. See

  O.C.G.A. § 16-5-21(a); Morales-Alonso, 878 F.3d at 1316.

         Because the aggravated-assault statute is divisible, the Court applies the modified

  categorical approach to determine which variant of the statute underlies Brooks’s juvenile-

  delinquency adjudication. See Descamps, 570 U.S. at 257. Here, it is clear from the delinquent




                                      12
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 12 of 16 PageID #: 283
  petition5 that his adjudication was for violation of § 16-5-21(a)(2). (See Doc. 46-1, at 1–2.) The

  petition alleged that:

          In Walker County, Georgia, on March 25, 2012, Jermaine Brooks committed the
          delinquent offense of Aggravated Assault, a violation of O.C.G.A. § 16-5-21 in
          that said child did make an assault upon [another person] with a knife, an object
          which when used offensively against a person is likely to result in serious bodily
          injury, by stabbing said victim[.]

  (Doc. 46-1, at 2.) Having determined that Brooks was adjudicated as having violated

  subdivision (a)(2), the Court must now determine whether the variant of Georgia aggravated

  assault described in subdivision (a)(2) categorically qualifies as a violent felony under the

  ACCA.

          Aggravated assault under subdivision (a)(2) requires proof that: (1) the defendant

  committed a simple assault by either (a) attempting to commit a violent injury against another or

  (b) committing an act that placed another in reasonable apprehension of immediate violent

  injury; and (2) he or she committed the assault “with a deadly weapon or with any object, device,

  or instrument which, when used offensively against a person, is likely to or actually does result

  in a serious bodily injury.”6 See O.C.G.A. §§ 16-5-20(a), 16-5-21(a)(2) (2012). If Brooks had

  been convicted, as an adult, of violating O.C.G.A. § 16-5-21(a)(2), the Court would immediately

  proceed to its analysis of whether this offense categorically “has as an element the use, attempted




  5
    Though Shepard does not address which documents the Court should review in applying the
  modified categorical approach to juvenile-delinquency adjudications, the Sixth Circuit has
  looked to juvenile petitions as “charging documents” in applying the modified categorical
  approach. See Davis v. United States, 900 F.3d 733, 737 (6th Cir. 2018).
  6
   The Court notes that the second element can be satisfied either by use of a “deadly weapon” or
  “any object, device, or instrument which, when used offensively against a person, is likely to or
  actually does result in serious bodily injury,” such that they are alternate means of satisfying the
  same element rather than alternate elements defining different offenses. See O.C.G.A. § 16-5-
  21(a)(2); Patterson v. State, 789 S.E.2d 175, 176 (Ga. 2016).


                                      13
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 13 of 16 PageID #: 284
  use, or threatened use of physical force against another person.”7 18 U.S.C. § 924(e)(2)(B)(i).

  However, because acts of juvenile delinquency only qualify as violent felonies if they “involv[e]

  the use or carrying of a firearm, knife, or destructive device,” the Court first considers whether

  Georgia aggravated-assault under § 16-5-21(a)(2) involves the use or carrying of a firearm,

  knife, or destructive device.

         To make this determination, the Court again applies the categorical approach. See United

  States v. Wells, 473 F.3d 640, 648–49 (6th Cir. 2007) (adopting the categorical approach in this

  context); see also id. at 649 (“[B]y adhering to the principles of Taylor and Shepard, even in the

  context of juvenile adjudications, district courts will eliminate the need to examine facts relating

  to crimes sometimes committed in the far distant past.”). Thus, unless the violations of § 16-5-

  21(a)(2) categorically involve the use or carrying of a firearm, knife, or destructive device, as



  7
    Although the Court finds that Brooks’s aggravated-assault juvenile-delinquency adjudication is
  not a violent felony on other grounds, the Court notes that the offense may also fall short on the
  basis that aggravated assault under subdivision (a)(2) does not require the use, attempted use, or
  threatened use of physical force. The underlying simple assault can be completed by
  “committing an act which places another in reasonable apprehension of immediately receiving a
  violent injury,” O.C.G.A. § 16-5-20(a)(2), and Georgia law is clear that the perpetrator of a
  simple assault under § 16-5-20(a)(2) need not intend to place the victim in reasonable
  apprehension of imminent violent injury. Patterson, 789 S.E.2d at 495. Instead, the offender
  need only intend to commit the act that has such an effect. Id. Thus, a conviction for aggravated
  assault with a deadly weapon or an offensive object—a general-intent crime—only requires the
  state to prove that (1) the defendant intentionally committed some act (2) with an object that,
  when used offensively, is likely to result in serious bodily injury (3) that placed the victim in
  reasonable apprehension of immediate injury. Id. Based on this interpretation of the statute, the
  dissenting justice in Patterson expressed concern that this offense could be committed
  unintentionally—i.e., by changing lanes on a highway while failing to notice another vehicle in
  one’s blind spot, if such encroachment into the other lane would cause another drive reasonable
  apprehension of an imminent violent injury. See id. at 189 (Blackwell, J., dissenting). Though
  the Court would be bound to apply the Supreme Court’s “realistic probability” analysis, this
  Court, like the dissenter in Patterson, takes issue with the position that “courts should trust the
  good nature, sound judgment, and grace of prosecuting attorneys”—not because the Court
  “doubt[s] the integrity of prosecuting attorneys generally, but [because] that is not how courts
  ordinarily construe criminal laws.” Id. at 189 n.19 (Blackwell, J., dissenting).


                                      14
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 14 of 16 PageID #: 285
  defined by federal law, 8 Brooks’s aggravated-assault juvenile-delinquency adjudication cannot

  qualify as a violent felony for the purposes of the ACCA. Id. at 649.

         Applying the categorical approach, it is clear that violations of § 16-5-21(a)(2) do not

  categorically involve the use or carrying of a firearm, knife, or destructive device. Subdivision

  (a)(2) of the Georgia aggravated-assault statute can be violated by use of an “object, device, or

  instrument which, when used offensively against a person, is likely to or actually does result in a

  serious bodily injury.” O.C.G.A. § 16-5-21(a)(2). The offense can be completed without the use

  of a firearm, knife, or destructive device, and several convictions and delinquency adjudications

  have been based upon the use of an object that unquestionably does not fall within one of these

  categories. See, e.g., Redding v. State, 844 S.E.2d 725, 728 (Ga. 2020) (fist); Hatney v. State,

  841 S.E.2d 702, 704 (Ga. 2020) (trash-can lid); Eberhart v. State, 835 S.E.2d 192, 197 (Ga.

  2019) (taser); Smith v. State, 842 S.E.2d 305, 309 (Ga. Ct. App. 2020) (hands and feet); Miller v.

  State, 833 S.E.2d 142, 150 (Ga. Ct. App. 2019) (van); Interest of I. H., 826 S.E.2d 437, 439 (Ga.

  Ct. App. 2019) (wooden chair); Gipson, 772 S.E.2d at 413 (tree limb); In re T.Y.B., 654 S.E.2d

  688, 689 (Ga. Ct. App. 2007) (pot of boiling water). Consequently, the Court need not determine

  whether this variant of aggravated assault would qualify as a violent felony if Brooks had been

  convicted as an adult, because acts of juvenile delinquency that do not involve the use or




  8
    18 U.S.C. § 921(a)(4) defines a “destructive device” as: (A) “any explosive, incendiary, or
  poison gas– (i) bomb, (ii) grenade, (iii) rocket having a propellant charge of more than four
  ounces, (iv) missile having an explosive or incendiary charge of more than one-quarter ounce,
  (v) mine, or (vi) device similar to any of the devices described in the preceding clauses”; (B) a
  weapon that can or can readily be converted to “expel a projectile by the action of an explosive
  or other propellant” with a barrel of more than one-half inch in diameter; or (C) “any
  combination of parts either designed or intended for use in converting any device into any
  destructive device” described in (A) or (B) “from which a destructive device may be readily
  assembled.”


                                      15
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 15 of 16 PageID #: 286
  carrying of a firearm, knife, or destructive device cannot serve as ACCA predicates. See 18

  U.S.C. § 924(e)(2)(B).

           Again, because courts applying the categorical approach—including the modified

  categorical approach—may not look to the underlying facts of the case to determine whether an

  offense qualifies as a violent felony and may not use Shepard documents for any purpose other

  than to determine the actual crime underlying the conviction or adjudication, it is wholly

  irrelevant whether Brooks did, in fact, perpetrate the offense with a firearm, knife, or destructive

  device. See Descamps, 570 U.S. at 278.

           The modified approach does not authorize a sentencing court to substitute such a
           facts-based inquiry for an elements-based one. A court may use the modified
           approach only to determine which alternative element in a divisible statute formed
           the basis of the defendant’s conviction.

  Id. (emphasis added); see also Taylor, 495 U.S. at 601 (“[T]he practical difficulties and potential

  unfairness of a factual approach are daunting.”).

     II.      CONCLUSION

           Brooks’s riot-in-a-penal-institution convictions and his aggravated-assault juvenile-

  delinquency adjudication categorically do not qualify as violent felonies for the purposes of the

  ACCA. Accordingly, he is not subject to an ACCA-enhanced sentence for his 18 U.S.C.

  § 922(g) conviction.

           SO ORDERED.
                                                 /s/Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




                                      16
Case 1:19-cr-00092-TRM-SKL Document 57 Filed 10/08/20 Page 16 of 16 PageID #: 287
